
	

114 HR 5217 IH: San Luis Unit Drainage Resolution Act
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5217
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Mr. Costa introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To affirm The Agreement Between the United States and Westlands Water District dated September 15, 2015, The Agreement Between the United States, San Luis Water District, Panoche Water District and
			 Pacheco Water District, and for other purposes.
	
	
		1.Short title
 (a)Short titleThis Act may be cited as the San Luis Unit Drainage Resolution Act. (b)Table of contentsThe table of contents for this Act is as follows:
 2.DefinitionsIn this Act: (1)Northerly Districts AgreementThe term Northerly Districts Agreement means the Agreement dated _____ between the Secretary and San Luis Water District, Panoche Water District, and Pacheco Water District.
 (2)Northerly San Luis Unit DistrictsThe term Northerly San Luis Unit Districts means San Luis Water District, Panoche Water District, and Pacheco Water District. (3)ProjectThe term Project means the Central Valley Project owned by the United States and managed by the Department of the Interior, Bureau of Reclamation.
 (4)Project WaterThe term Project Water means all water that is developed, diverted, stored, or delivered by the Secretary in accordance with the statutes authorizing the Project and in accordance with the terms and conditions of water rights acquired pursuant to California law.
 (5)San Luis ActThe term San Luis Act means the Act of June 3, 1960, Public Law No. 86–488 and all Acts amendatory thereof and supplementary thereto.
 (6)San Luis UnitThe term San Luis Unit means those lands identified in section 1 of the Act of June 3, 1960 (Public Law 86–488, 74 Stat. 156).
 (7)San Luis Unit ContractorsAs used herein, the term San Luis Unit Contractors means Westlands Water District (including Broadview Water District lands annexed within Westlands Water District), San Luis Water District, Panoche Water District, and Pacheco Water District.
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Wetlands AgreementThe term Westlands Agreement means the Agreement between the United States and Westlands Water District August 2015 signed September 15, 2015.
 (10)Contracting OfficerThe term Contracting Officer means Contracting Officer as that term is defined in existing San Luis Unit water service contracts. (11)Condition of shortageThe term Condition of Shortage means Condition of Shortage as that term is defined in existing San Luis Unit water service contracts.
 (12)Central Valley Project Improvement Act of 1992 definitionsAs used herein, the terms repayment contractor, repayment contracts, water service contractor, water service contracts, exchange contractor, exchange contracts, water rights settlement contractor, water rights settlement contracts, refuge contractor, and refuge contracts shall have the same meanings respectively as each of those terms has in title XXXIV of the Central Valley Project Improvement Act of 1992 (106 Stat. 4705).
 3.Approval of agreementsNotwithstanding any other provision of law, unless otherwise specified herein, the Secretary is hereby directed to implement the terms and conditions of the Westlands and Northerly Districts Agreements.
		4.Relief from drainage obligation
 The San Luis Act is amended as follows: (1)In the second sentence of section 1(a) strike the words distribution systems, drains.
 (2)In the sixth sentence of section 1(a), by inserting a period following the phrase and the terms and conditions of this Act and striking all that follows. (3)In section 5, by striking the first sentence and inserting Notwithstanding any other provision of law, the Secretary of the Interior shall have no duty to provide drainage or drainage service to the San Luis Unit. Each contractor within the San Luis Unit that receives water for the purpose of irrigation shall be responsible for the management of drainage water within its boundaries, in accordance with Federal and California law consistent with the Agreement between the United States and Westlands Water District August 2015, signed September 15, 2015, and Agreement dated _____ between the Secretary and San Luis Water District, Panoche Water District, and Pacheco Water District, respectively..
 (4)In the first sentence of section 8 by striking the words other than distribution systems and drains. (5)In the third sentence of section 8, strike everything between the word required through and including (b) inserting a period following the word unit. Strike the remainder of the proviso in section 8.
 5.Drainage implementationUpon enactment of this Act, and as provided in the Westlands Agreement and Northerly Districts Agreement, each San Luis Unit Contractor shall assume all legal responsibility for the management of drainage water within its boundaries, in accordance with Federal and California law; provided that the Westlands Water District shall not discharge drainage water outside of its boundaries.
		6.Water delivery contracts
 (a)Contract conversionThe Secretary is directed to convert each San Luis Unit Contractor’s existing long-term or interim renewal water service contract entered into under section 9(e) of the Act of August 4, 1939 (53 Stat. 1196), to a repayment contract under sections 9(d) and 9(c)(1) of the Act of August 4, 1939 (53 Stat. 1195, 1194), consistent with the Westlands and Northerly Districts Agreements.
			(b)Allocation decisions
 (1)Notwithstanding subsection (a) and as provided in the Westlands and Northerly Districts Agreements, the Secretary shall make allocation decisions in the Project consistent with the requirements of all current or future enacted Federal law, including, but not limited to the Endangered Species Act of 1973, Reclamation law, and all decisions of the California State Water Resources Control Board establishing conditions on applicable licenses and permits for the Central Valley Project.
 (2)Conversion of San Luis Unit Contractors’ contracts in subsection (a) shall not afford any San Luis Unit Contractor a greater or lesser right to an annual allocation of Project Water than that San Luis Unit Contractor had prior to the conversion of its contract under this Act.
 (3)If there is a Condition of Shortage in the amount of water available for delivery to the San Luis Unit Contractors because of errors in physical operations of the Project, drought, other physical causes beyond the control of the Contracting Officer or actions taken by the Contracting Officer to meet legal obligations no liability shall accrue against the United States or any of its officers, agents or employees for any damage, direct or indirect, arising therefrom.
				(c)Water service contract for lemoore naval air station
 (1)The Secretary is directed to enter into a contract under section 9(e) of the Act of August 4, 1939 (53 Stat. 1196), with the Secretary of the Navy for the delivery of Project Water, to the Lemoore Naval Air Station to meet the irrigation needs of Lemoore Naval Air Station associated with air operations.
 (2)The contract amount of Project Water made available to the Lemoore Naval Air Station under this 9(e) contract entered into pursuant to paragraph (1) shall be determined by the Secretary through technical analysis with the Lemoore Naval Air Station.
 (3)In any year in which there may occur a Condition of Shortage in the amount of water available for delivery, the Contracting Officer shall allocate the available Project Water to Lemoore Naval Air Station according to the allocation steps for municipal and industrial water service contractors under the Central Valley Project Municipal and Industrial Water Shortage Policy (Policy) in its form on the effective date of the contract referenced in paragraph (1) for determining the amount of Project Water available for delivery to Lemoore Naval Air Station. For purposes of determining historical use under the Policy, Reclamation shall consider past water use for irrigation needs by the Lemoore Naval Air Station under the contract authorized by this section, or such use previous to the contract.
				7.Repayment obligations
 (a)Suspension of capital obligationUpon enactment of this Act, Westlands Water District’s capital repayment obligation and payments under its existing water service contracts and the April 1, 1965, repayment contract between the United States and Westlands Water District (contract numbered 14–06–200–2020–A) as further defined in subsection (d), shall be suspended until the execution of the 9(d) repayment contract referenced in section 6, and upon execution of the 9(d) repayment contract, Westlands Water District shall receive a credit against future operation and maintenance costs payable to the United States in the amount of the capital costs under the existing water service contracts and the 1965 Repayment Contract paid by Westlands Water District between the date of the Westlands Agreement and the date of enactment of this Act.
 (b)CreditUpon enactment of this Act, each Northerly San Luis Unit District’s capital repayment obligation and payments under its existing water service contract shall be suspended until the execution of the respective 9(d) repayment contract referenced in section 6, and upon execution of the section 9(d) repayment contract, each Northerly San Luis Unit District shall receive a credit against future operation and maintenance costs payable to the United States in the amount of the capital costs under the existing water service contracts paid by that Northerly San Luis Unit District between the date of the Northerly Districts Agreements and the date of enactment of this Act.
 (c)CostsCosts incurred by the United States for purposes of re-evaluating, planning, or providing drainage service to the San Luis Unit Contractors shall be non-reimbursable as set forth in paragraphs 9(c)(iv) of the Westlands Agreement and in the Northerly Districts Agreement.
			(d)Relief of capital repayment obligations
 (1)Upon the date of execution of the 9(d) repayment contracts referenced in section 6(a), and as set forth in the Westlands Agreement:
 (A)Westlands Water District shall be relieved of its capital repayment obligations under the June 5, 1963, water service contract between the United States and Westlands Water District (contract number 14–06–200–495–A) providing for water service, or any renewals thereof, and any water service contracts assigned to Westlands Water District, Westlands Distribution District No. 1, and Westlands Distribution District No. 2 existing as of the date of execution of the Westlands Agreement.
 (B)Westlands Water District shall be relieved of any remaining repayment obligation under the April 1, 1965, repayment contract between the United States and Westlands Water District (contract numbered 14–06–200–2020–A).
 (2)Upon the date of execution of the 9(d) repayment contracts referenced in section 6(a) and as set for in the Northerly Districts Agreement, each of the Northerly San Luis Unit Districts shall be relieved of its capital repayment obligations under its long-term or interim renewal water service contracts or any renewals or conversions thereof (Panoche Water District, contract number 14–06–200–7864A–IR4; Pacheco Water District, contract number 6–07–20–W0469; and San Luis Water District, contract number 14–06–200–7773A–IR4) existing as of the date of execution of the Northerly Districts Agreements.
 (3)Repayment relief granted in paragraphs (1) and (2) shall not extend to the San Luis Unit Contractors’ operation and maintenance obligations, whether payable to the United States or to an operating non-Federal entity, or to construction costs or other capitalized costs not yet allocated to or incurred by the San Luis Unit Contractors as of the date of the Westlands Agreement or Northerly Districts Agreement, respectively, including, but not limited to, costs attributable to the Folsom Safety of Dams modifications or the B.F. Sisk corrective action study or any Safety of Dams, or to the repayment of future capital costs incurred after the date of execution of the Westlands or Northerly Districts Agreements.
 (4)Central Valley Project construction costs or other capitalized costs allocated to Westlands Water District after the date of the Westlands Agreement, and properly assignable to Westlands Water District, shall be repaid in not more than 5 years after notification of the allocation of such amount of less than $5,000,000. If such amount is $5,000,000 or greater, such cost shall be repaid as provided by applicable Reclamation law. Central Valley Project construction costs or other capitalized costs allocated to any of the Northerly San Luis Unit Districts after the date of the Northerly District Agreement shall be repaid as provided by applicable Reclamation law. Any additional costs that may have been assigned to the San Luis Unit Contractors pursuant to paragraph 9(c)(iv) of the Westlands Agreement and in the Northerly Districts Agreement respectively, related to the Central Valley Project final cost allocation shall be non-reimbursable.
				(e)Applicability of certain provisions
 (1)Reclamation reform actUpon discharge of the capital repayment obligation as provided in subsection (b), the provisions of section 213 (a) and (b) of the Reclamation Reform Act of 1982 (96 Stat. 1269) shall be deemed to apply to lands in Westlands Water District and the Northerly San Luis Unit Districts, and the ownership and full cost pricing limitations in any provision of Federal reclamation law shall not apply to lands in these Districts notwithstanding the subsequent allocation of construction costs or other capitalized costs to the Districts. These exemptions shall be carried out in accordance with the process set forth in the Westlands Agreement and Northerly Districts Agreement.
 (2)Other provisionsNothing in this Act is intended to relieve the San Luis Unit Contractors of any other obligations under Reclamation Law including Restoration Fund charges pursuant to section 3407(d) of Public Law 102–575.
 (3)Financial assistanceThe Secretary is authorized to provide financial assistance as specified in the Northerly District Agreement. Funds expended by the Secretary, up to $70,000,000, pursuant to the Northerly Districts Agreement shall be non-reimbursable.
				8.Transfer of title to certain facilities
 (a)In generalUpon the execution of the section 9(d) repayment contract, or as soon thereafter as practicable, the Secretary shall transfer to Westlands Water District title to:
 (1)San Luis Canal System, excluding the main canal which is integrated with the California Aqueduct. These appurtenant features include:
 (A)Internal water distribution system within Westlands, including: Approximately 1,045 miles of buried pipeline.
 (B)Pumping plants within Westlands, including: San Luis Canal Left and Right Bank pumping plants. Includes but is not limited to Pumping Plants P1 through P38 located at the head end of the gravity laterals to supply the head required for the P laterals. Pumping Plants, tanks, reservoirs, re-lift pumping plants to serve lands west of the San Luis Canal. Pumping Plant 7.05 off Lateral 7.
 (C)Related structures, appurtenances, pumping plants, pumps, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (2)Mendota Pool diversion facilities operated by Westlands Water District, including: (A)Inlet Canal from the Fresno Slough.
 (B)Pumping plants 6–1, 6–2, 7–1, 7–2. (C)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (3)Pleasant Valley System, including: (A)Intake canal and pipeline.
 (B)Pleasant Valley Pumping Plant. (C)Coalinga Canal, including related check structures, turnouts, and headworks.
 (D)Pleasant Valley distribution system and pumping plants along the Coalinga Canal. (E)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (4)Drainage collection system, including: (A)Carrier and collector pipelines, sumps, and sump pumps.
 (B)San Luis Drain from Sta 6678+45 to Sta 8520+22.87 (Crossing with DMC to Laguna Ave crossing). (C)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (5)Tranquillity Field Office: (A)Buildings at 32650 West Adams Avenue, Tranquillity, CA 93668.
 (B)All related fixtures and furnishings as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (6)Huron Field Office: (A)Buildings at 32450 South Lassen Avenue, Huron, CA 93234.
 (B)All related fixtures and furnishings as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (7)All real property interests held by the United States in lands underlying or otherwise associated with the facilities and equipment listed in this subsection, including all fee title, easements, and rights of way.
 (b)Demonstration treatment plantUpon execution of the section 9(d) repayment contract with the Panoche Water District, or as soon thereafter as practicable, the Secretary shall transfer to Panoche Drainage District title to the San Luis Demonstration Treatment Plant situated within the San Joaquin River Improvement Project. Upon transfer of title, the Secretary shall have no further responsibility for the operations and maintenance of the San Luis Demonstration Treatment Plant.
 (c)San luis drainUpon the execution of the section 9(d) repayment contracts with the Northerly San Luis Unit Districts, or as soon thereafter as practicable, and subject to the policies and procedures referenced in subsection (g), the Secretary shall transfer to a willing entity or entities title to the portion of the San Luis Drain from Milepost 126.82 (crossing with Laguna Avenue) to Milepost 78.5 (Mud Slough) upon such terms as the Secretary determines are appropriate. If no willing entity or entities are found to accept title, then the Secretary is authorized to maintain title to the facility for the purpose of conveying storm water and other waters and is authorized to transfer at a later date.
 (d)Transfer to the northerly san luis unit districtsUpon the execution of the respective section 9(d) repayment contract with each Northerly San Luis Unit District, or as soon thereafter as practicable, and subject to the policies and procedures referenced in subsection (g), the Secretary shall transfer to such Northerly San Luis Unit District the United States’ interest, if any, to their respective facilities as follows:
 (1)To the Pacheco Water District, all facilities owned by the United States that are within and operated by the Pacheco Water District, including but not limited to:
 (A)San Luis Canal Left Bank turnouts and any pumping plants operated by Pacheco Water District, including but not limited to facilities at San Luis Canal Milepost 89.66LA and 89.66LB.
 (B)Related structures, appurtenances, pumping plants, pumps, pipelines, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property covered by this paragraph.
 (2)To the Panoche Water District, all facilities owned by the United States that are within and operated by the Panoche Water District, including but not limited to:
 (A)San Luis Canal Left and Right Bank turnouts and any pumping plants operated by Panoche Water District, including but not limited to facilities at San Luis Canal Milepost 96.15L; 96.85L; 100.48L and 102.64L.
 (B)Delta-Mendota Canal turnouts and any pumping plants operated by Panoche Water District including but not limited to facilities at Delta-Mendota Canal Milepost 93.25R and MP 96.70R.
 (C)Related structures, appurtenances, pumping plants, pumps, pipelines, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property covered by this paragraph.
 (3)To the San Luis Water District, all facilities owned by the United States that are within and operated by the San Luis Water District, including but not limited to—
 (A)all water conveyance and lateral systems, and other related works for the furnishing of water and all lands and interest in lands, any buildings, equipment and machinery necessary for the operation and maintenance of the water delivery facilities, pumping plants, turnouts, including but not limited to San Luis Water District pumping plants appurtenant to the Delta-Mendota Canal and the San Luis Canal, solely utilized by the San Luis Water District, located at miles posts:
 (i)D87.48R – Kaljian PP; (ii)S075.49R – PP6, PP7;
 (iii)S079.39R – PP8, PP9; (iv)S082.10R – PP10, PP11;
 (v)S092.16R (A–D) – PP3, Fittje, PP4, PP5; and (vi)S101.70R – PP16, PP17; and
 (B)related structures, appurtenances, pumping plants, pumps, pipelines, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property associated with this subsection.
 (4)To the district receiving title to the associated facilities and equipment, all real property interests held by the United States in lands underlying or otherwise associated with the facilities and equipment listed in this subsection, including all fee title, easements, and rights of way.
 (e)Transfer of titleExcept as specifically provided in this Act, any transfer of title to the Pleasant Valley Pumping Plant, the Coalinga Canal, and any associated facilities shall not relieve any other Project Water service or repayment contractor of the requirement to pay any allocated costs associated with those conveyance or pumping facilities that are properly allocated to those contractors under existing law and Project rate setting policies.
 (f)Condition of transferUpon transfer of title to any facilities pursuant to this section, the San Luis Unit Contractor(s) or other entity receiving title shall, as a condition to such transfer, formally agree that as of the date of transfer—
 (1)to hold the United States harmless and indemnify the United States for any and all claims, cost, damages, and judgments of any kind arising out of any act, omission, or occurrence relating to the transferred facilities, except for such claims, costs, damages arising from acts of negligence committed by the United States or by its employees, agents, or contractors, prior to the date of title transfer, for which the United States is found liable under the Federal Tort Claims Act; and
 (2)the United States shall have no responsibility for correcting and financing any repairs or deficiencies that may exist at the time of or following title transfer.
 (g)Applicable lawThe Secretary shall transfer title pursuant to this section consistent with all applicable Reclamation policies and procedures. The Secretary and the San Luis Unit Contractor(s) or other entity acquiring title shall comply with all applicable requirements under Federal and California law before title to a facility is transferred pursuant to this section. The Secretary is authorized and directed to develop, no later than December 2019, and in consultation with districts adjacent to or seeking to use the Drain, a plan for remediation of any remaining sediment and for future use of the portion of the San Luis Drain described in subsection (c).
 9.Compliance with applicable lawIn implementing the measures authorized by this Act, the Secretary shall comply with all applicable Federal laws, rules, and regulations, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as necessary.
 10.No water supply or financial impacts on other central valley project contractorsImplementation of this Act and the Agreements authorized thereunder shall not— (1)result in the involuntary reduction in the contract water allocation to any Central Valley Project water service or repayment contractor, water rights settlement contractor, exchange contractor, or refuge contractor, including contractors in the Friant Division of the Central Valley Project;
 (2)modify, amend or affect any of the rights or obligations of the parties to any Central Valley Project water service or repayment contract, water rights settlement contract, exchange contract, or refuge contract, including contracts in the Friant Division of the Central Valley Project;
 (3)alter the repayment obligation, if any, of any Central Valley Project— (A)water service or repayment contractor;
 (B)settlement, refuge, or exchange contractor; or (C)preference power contractor receiving water or power from the Central Valley Project, or shift any costs to such contractors that would otherwise have been properly assignable to San Luis Unit Contractors, including operations and maintenance costs, construction costs, or other capitalized costs allocated to San Luis Unit Contractors after the date of this Act;
 (4)impair the ability of the United States to implement the Stipulation of Settlement approved by the district court in Natural Resources Defense Council, et al. v. Rogers, et al. (Case No. CIV S–88–1658 (LKK/GGH) E.D.Cal.), on October 23, 2006, as authorized to be implemented by title X of Public Law 111–11, including the Restoration Goal and Water Management Goal; and
 (5)diminish, impair, or otherwise affect in any manner any priorities for the allocation, delivery or use of water under applicable law, including any purposes of use and priorities established by sections 3402 and 3406 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706).
 11.Restoration fund payments by westlands water districtFor any year in which the allocation of water for south-of-Delta Central Valley Project long-term water irrigation service contractors or irrigation repayment contractors is greater than 75 percent, the Secretary shall calculate for Westlands Water District a per acre foot Restoration Fund payment based on a projection that Westlands Water District would take delivery of the full allocation made to south-of-Delta Central Valley Project long-term water service contractors or repayment contractors.
		
